I50^-W
                               ELECTRONIC RECORD




COA #      02-12-00549-CR                        OFFENSE:        38.04


           Marco Antonio Perez v. The State
STYLE:     ofTexas                               COUNTY:         Tarrant

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    Criminal District Court No. 4


DATE: 10/09/14                    Publish: NO    TCCASE#:        1274561D




                        IN THE COURT OF CRIMINAL APPEALS


          Marco Antonio Perez v. The State of
STYLE:    Texas                                      CCA#:            if04-/y
         APPELLANT^                   Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

      t&fdffb                                        JUDGE:

DATE:   ffA/MtM .?/; MX                              SIGNED:                            PC:_

JUDGE:            faiYdHjda^.                         PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD